Citation Nr: 1413027	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-24 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to accrued benefits totaling $4,224.00 due and payable to the deceased Veteran's widow pending an incompetency decision.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran had active service from April 1944 to January 1946.  He died in February 1982.  The appellant is the adult son of the Veteran and the deceased beneficiary, the Veteran's surviving spouse, who died in June 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative denial by the Pension Management Center at the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  Jurisdiction of this appeal subsequently was transferred to the RO in Muskogee, Oklahoma.  

In July 2012, the appellant and his spouse testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims folder.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  In a January 2010 rating decision, the widow beneficiary was granted entitlement to special monthly pension based on the need for aid and attendance, effective from October 15, 2009, but a finding of the widow beneficiary's incompetency was proposed; thus, her funds were withheld pending the appointment of a custodian.  

2.  In March 2010, the widow beneficiary began receiving monthly VA benefit checks totaling $1,056.00 per month.  The RO informed the widow beneficiary that death pension benefits and benefits for aid and attendance were effective payable of November 1, 2009, and that retroactive VA payments would not be made until a fiduciary was appointed to help her manage her VA benefits.  

3.  In a May 2010 rating decision, the widow beneficiary was found incompetent to handle disbursement of funds.  

4.  In June 2010, VA informed the widow beneficiary that it would find someone to manage her VA benefits; however, she passed away later that month before a fiduciary could be appointed and prior to payment to the widow beneficiary of $4,224.00 due and payable for monthly VA benefit payments withheld from November 1, 2009 through February 28, 2010.  

5.  The appellant filed a claim for entitlement to accrued benefits due a deceased beneficiary in July 2010 and he is the adult son of the Veteran and the deceased beneficiary.  


CONCLUSION OF LAW

There is no legal entitlement to accrued benefits.  38 U.S.C.A. §§ 101; 5121 (West 2002 & Supp. 2012); 38 C.F.R. § 3.1000 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As the resolution of the appellant's appeal for entitlement to accrued benefits is dependent on the interpretation of the law and regulations pertaining to claims for VA benefits, no further development under the VCAA or previously existing law is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).  

Accrued Benefits - Laws and Regulations

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid will, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2012); 38 C.F.R. § 3.1000 (2013).  

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  

Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution.  Under 38 U.S.C.A. § 5121, periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death (hereinafter referred to as "accrued benefits") and due and unpaid, shall, on the death of such individual be paid as follows: 

(1) Upon the death of a person receiving an apportioned share of benefits payable to a veteran, all or any part of such benefits to the veteran or to any other dependent or dependents of the veteran, as may be determined by the Secretary.  (2) Upon the death of a veteran, to the living person first listed below: (A) The veteran's spouse.  (B) The veteran's children (in equal shares).  (C) The veteran's dependent parents (in equal shares).  (3) Upon the death of a surviving spouse (widow) or remarried surviving spouse, to the children of the deceased veteran.  (4) Upon the death of a child, to the surviving children of the veteran who are entitled to death compensation, dependency and indemnity compensation, or death pension.  (5) Upon the death of a child claiming benefits under Chapter 18, to the surviving parents.  (6) In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  

A claimant qualifies as a "child" if he or she is born of the veteran.  38 U.S.C.A. § 101(4)(A) (West 2002 & Supp. 2012).  Nevertheless, he or she must also be unmarried, and (i) under the age of 18; or (ii) who, before attaining the age of 18 became permanently incapable of self-support; or (iii) who, after attaining the age of 18 and until completion of education or training (but not after attaining the age of 23), is pursuing a course of instruction at an approved education institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.356, 3.1000(d)(2) (2013).  

Factual Background 

Historically, the Veteran died in February 1982.  

In an October 2009 VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child), the Veteran's surviving spouse filed a claim for entitlement to pension benefits.  

In a January 2010 rating decision, the widow beneficiary was granted entitlement to special monthly pension based on the need for aid and attendance, effective from October 15, 2009.  However, a finding of incompetency was proposed.  Thus, implementation of the decision was deferred pending a determination of the widow beneficiary's competency to handle her funds.  

In March 2010 correspondence, the RO informed the widow beneficiary that death pension benefits and benefits for aid and attendance were payable effective November 1, 2009, but that retroactive VA payments would not be made until a fiduciary was appointed to help her manage her VA benefits.  The widow beneficiary was informed that a fiduciary might be appointed to help her manage her VA benefits.  During March 2010, the widow beneficiary began receiving her monthly VA benefit checks in the amount of $1,056.00.  

In April 2010, the appellant submitted documentation showing that he had the widow beneficiary's power of attorney for the past 10 years.  

In rating decisions dated in May 2010 and June 2010, the widow beneficiary was found incompetent for the purpose of payment of VA benefits.  

On June 23, 2010, the appellant filed VA Form 21-592 (Request For Appointment of a Fiduciary, Custodian, or Guardian) in which he claimed $4,224.00 in retroactive VA payments due the widow beneficiary from November 1, 2009, to March 1, 2010.  

The RO sent a letter notifying the widow beneficiary of the June 2010 rating decision on June 24, 2010.  It informed her that VA would try to find someone to manage her VA benefits for her.  

The appellant, identified as the adult son of the Veteran and the now deceased beneficiary, filed a claim for entitlement to accrued benefits in July 2010.  At that time, he submitted a copy of the beneficiary's death certificate.  She died in June 2010. 

In August 2010, the appellant submitted copies of the last 12 monthly invoices sent to the now deceased beneficiary from her assisted living facility billing her for monthly rent and medication management.  

In an August 2010 determination, the RO denied the appellant's claim for accrued benefits.  

In written statements and Board testimony, the appellant maintained that his mother paid for her own care and that he did not contribute to her care out of his own funds and that he did not pay any out-of-pocket expenses for last illness or burial.  The appellant also contended that his mother's estate was entitled to retroactive benefits that had been awarded (but never paid) totaling $4,224.00, or $1,056.00 for four months, from November 1, 2009 through February 28, 2010, before her first VA monthly check for $1,056.00 arrived on approximately March 1, 2010.  He asserted that if the RO had timely processed VA rating decisions, a fiduciary would have been duly appointed and the retroactive monthly benefits would have been paid before his mother died.  The appellant further indicated that he had been in contact with a man from VA in July 2010, who wanted to set up an appointment regarding the appointment of a fiduciary.  However, at that time, he verbally informed the individual from VA of his mother's death and requested information on securing the back payment owed his mother.  He said that he was told to file a form.  

Analysis 

Based on the foregoing, the appellant does not fit into any of the categories listed under 38 U.S.C.A. § 5121(a)(2) through (5), or equivalently under 38 C.F.R. § 3.1000(a)(1) through (4).  The evidence of record shows that while the appellant is the adult son of the Veteran and his spouse (the deceased beneficiary), he is not a "child" as defined in 38 C.F.R. § 3.1000(d)(2) and 38 C.F.R. § 3.57.  Thus, the evidence of record shows that the appellant is not an eligible payee under 38 U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000(a), as he is not the Veteran's spouse, "child" (as defined by regulation), or dependent parent.  

Under 38 U.S.C.A. § 5121(a), the only category under which the appellant may fall is that of 38 U.S.C.A. § 5121(a)(6), or equivalently 38 C.F.R. § 3.1000(a)(5); that is, "all other cases".  Under that provision, the operative rule is that only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of the last sickness and burial.  38 U.S.C.A. § 5121 (a)(6); 38 C.F.R. § 3.1000(a)(5).  The Board finds that under the law governing reimbursement to the appellant from accrued amounts due a deceased beneficiary, the appellant is not entitled to payment, as there is no evidence that the appellant bore any expenses of the beneficiary's last sickness or burial.  The appellant has specifically indicated that his mother paid for her own care and that he did not contribute to her care out of his own funds and that he did not pay any out-of-pocket expenses for last illness or burial.  

The Board notes that the United States Court of Appeals for Veterans Claims very recently upheld the denial of accrued benefits due to the statutory scheme on similar reasoning in an appeal brought by the brother, fiduciary, and legal custodian of a deceased veteran.  Morris v. Shinseki, No. 12-1913, 2014 WL 1089592 (CAVC Mar. 20, 2014) (appellant denied entitlement to VA compensation benefits totaling more than $75,000 due and payable at time of veteran's death because appellant had not obtained a surety bond before the veteran's death).  

The Board acknowledges the delay involving the issues of the widow beneficiary's competency to handle the disbursement of funds and, subsequently, appointment of a fiduciary for the receipt of benefits.  The Board also recognizes the appellant's sacrifices and distress as a result of his mother's illness and resolution of her estate.  Unfortunately, the widow beneficiary passed away before a determination of a proper fiduciary was made by VA.  While a power of attorney document was associated with the record prior to the widow beneficiary's death, proper resolution of the appointment of a fiduciary for receipt of VA benefits was not completed before the death of the widow beneficiary.  

The law is dispositive of the issue on appeal, and the appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Based on the undisputed facts of this case, the appellant is not entitled to accrued benefits.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Although the Board is sympathetic toward the appellant, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2012); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  


ORDER

Entitlement to accrued benefits totaling $4,224.00 due and payable to the deceased Veteran's widow pending an incompetency decision is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


